April 21, 1908. The opinion of the Court was delivered by
The facts in the case are similar to those set out in the opinion just filed, in the case of the State of South Carolina ex relatione J. Fraser Lyon, as attorney-general, against the New Charleston Hotel Co. et al., as to the names of the respondents, dates and places where the nuisance is maintained.
It is, therefore, unnecessary to reiterate the reasons why the prayer of the petition should be granted.
It is the judgment of this Court, that the respondents be perpetually enjoined from maintaining, using and keeping *Page 127 
said place, where persons are permitted to resort, for the purpose of drinking alcoholic liquors and beverages, and from permitting persons to resort to the said premises for the purpose of drinking alcoholic liquors and beverages.